DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  claim 34 claims the "system of claim 36", however, claim 34 is before claim 36, in sequence. Examiner is .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/021,450 in view of Graovac et al. US PGPUB 2011/0198936. See the table and explanation below.
This is a provisional nonstatutory double patenting rejection.

Instant Application
Co-pending App. No. 17/021,450
21. (New) A module-based energy system, comprising: 
an array of N converter-source modules, wherein N is 2 or greater, wherein each of the N converter-source modules is connected in series, wherein each of the N converter-source modules comprises: 
a first energy source; an energy buffer coupled with the first energy source; and a converter coupled with the first energy source and the energy buffer, wherein the converter comprises a plurality of switches configured to select an output voltage of the module, and 
wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module.
21. (New) A module-based energy system, comprising: 
a converter-source module, comprising: 





a first energy source; an energy buffer coupled with the first energy source; and a converter coupled with the first energy source and the energy buffer, wherein the converter comprises a plurality of switches configured to select an output voltage of the module; and 
a local control device communicatively coupled with the converter-source module, wherein the local control device is configured to generate a plurality of switching signals for the plurality of switches.


Claim 21 of Co-pending 17/021,450 does not explicitly disclose an array of N converter-source modules, wherein N is 2 or greater, wherein each of the N converter-source modules is connected in series.
Claim 21 of Co-pending 17/021,450 does not explicitly disclose wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module.
However, Graovac discloses a module-based energy system [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19], comprising an array of N converter-source modules, wherein N is 2 or greater [figs. 1, 9 & 19; C1a-Cna comprise one array of converter-source modules; each converter-source module C comprises a converter and a battery B (fig. 1, par. 28)], wherein each of the N converter-source modules is connected in series [figs. 9 & 19].
Graovac further discloses wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module [figs. 9 & 19; the array has a first output terminal of a first converter-source module at 11a and a second output terminal of an Nth converter-source module at 12/M].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claim 21 of Co-pending 17/021,450 to further include  an array of N converter-source modules, wherein N is 2 or greater, wherein each of the N converter-source modules is connected in series for the purpose of providing a three-phase output and increasing the voltage that the system can provide, as taught by Graovac (pars. 34 & 80).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify claim 21 of Co-pending 17/021,450 to further include wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module for the purpose of powering a load such as a motor, as taught by Graovac (par. 77).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,807,482. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent 10,807,482 recites all the limitations of claim 21 of the instant application, literally or in what amounts to a rewording.

Instant Application
U.S. Patent No. 10,807,482
21. (New) A module-based energy system, comprising: 


an array of N converter-source modules, wherein N is 2 or greater, wherein each of the N converter-source modules 
is connected in series, 







wherein each of the N converter-source modules comprises: a first energy source; 


a converter coupled with the first energy source and the energy buffer, 
wherein the converter comprises a plurality of switches configured to 

select an output voltage of the module, and 
wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module



an energy buffer coupled with the first energy source; and 












wherein the converter comprises a plurality of switches








wherein the converter comprises a plurality of switches

1. A modular battery pack system controllable to supply power to an electric vehicle (EV), the modular battery pack system comprising: 
three converter module arrays, each array comprising at least three arrayed converter modules 
electrically coupled together to output an AC voltage signal comprising a superposition of output voltages from each of the three arrayed converter modules, wherein each of the three arrays is configured to output an AC voltage signal having a different phase angle for a three phase motor of the EV, and wherein each of the arrayed converter modules comprises an energy source 

a first interconnection module electrically coupled with a first array of the three converter module arrays and a second array of the three converter module arrays, 
and is controllable to selectively output a positive DC output voltage, zero output voltage, or negative DC output voltage from the energy source; and 

wherein the first interconnection module comprises 


a first battery and a first port to supply power from the first battery to a first auxiliary load of the EV; and a second interconnection module electrically coupled with a third array of the three converter module arrays, wherein the second interconnection module comprises a second battery, electrically coupled in parallel with the first battery, and a second port to supply power from the second battery to the first auxiliary load of the EV.
10. (Currently amended) The system of claim 1, wherein the first interconnection module comprises first switch circuitry electrically coupled with the first and second batteries, and a first inductor electrically coupled with the first switch circuitry such that the first inductor is switchably coupled to the first and second batteries, wherein the first inductor is electrically coupled with the first port.

11. (Original) The system of claim 10, wherein the second interconnection module comprises second switch circuitry electrically coupled with the first and second batteries, and a second inductor electrically coupled with the second switch circuitry such that the second inductor is switchably coupled to the first and second batteries, wherein the second inductor is electrically coupled with the second port.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,807,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent 10,807,481 recites all the limitations of claim 21 of the instant application, literally or in what amounts to a rewording.

Instant Application
U.S. Patent No. 10,807,481
21. (New) A module-based energy system, comprising: 




an array of N converter-source modules, wherein N is 2 or greater, wherein each of the N converter-source modules is connected in series, 






wherein each of the N converter-source modules comprises: a first energy source; 
an energy buffer coupled with the first energy source; and 
a converter coupled with the first energy source and the energy buffer, wherein the converter comprises a plurality of switches configured to select an output voltage of the module, and wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module.

1. A modular battery pack system controllable to supply power to a three phase motor of an electric vehicle (EV), the modular battery pack system comprising: 

three converter module arrays, each array comprising at least three arrayed converter modules electrically coupled together to output an AC voltage signal comprising a superposition of output voltages from each of the at least three arrayed converter modules, wherein each of the three arrays is configured to output an AC voltage waveform having a different phase angle for the three phase motor, and wherein each of the arrayed converter modules comprises an energy source
a first interconnection module comprising a first port, a second port, a first battery, and first switch circuitry; 
a second interconnection module comprising a third port, a second battery, and second switch circuitry, wherein the first and second batteries are electrically coupled in parallel; and is controllable to selectively output a positive DC output voltage, zero output voltage, or negative DC output voltage from the energy source; and wherein the first port is electrically coupled with a first array of the three converter module arrays, the second port is electrically coupled to a second array of the three converter module arrays, the third port is electrically coupled with a third array of the three converter module arrays, and the first switch circuitry is controllable to selectively couple the first array or the second array to the first battery.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24-26 and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graovac et al. US PGPUB 2011/0198936.
Regarding claim 21, Graovac discloses a module-based energy system [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19],  comprising: 
an array of N converter-source modules, wherein N is 2 or greater [figs. 1, 9 & 19; C1a-Cna comprise one array of converter-source modules; each converter-source module C comprises a converter and a battery B (fig. 1, par. 28)];
wherein each of the N converter-source modules is connected in series [figs. 9 & 19], 
wherein each of the N converter-source modules comprises: 
a first energy source [fig. 1, each converter module C has a battery B]; 
an energy buffer coupled with the first energy source [fig. 19, capacitor 26 is an energy buffer coupled with each of the first energy sources in converter modules C]; and 
a converter coupled with the first energy source and the energy buffer [fig. 1, converter H1; par. 28], wherein the converter comprises a plurality of switches configured to select an output voltage of the module [par. 28], and 
wherein the array includes a first output terminal of a first converter-source module and a second output terminal of an Nth converter-source module [figs. 9 & 19; the array has a first output terminal of a first converter-source module at 11a and a second output terminal of an Nth converter-source module at 12/M].
Regarding claim 24, Graovac discloses a load connected between the first and second output terminals [par. 77, a load, i.e. a motor, can be connected between the output terminals 11 and 12; fig. 9].
Regarding claim 25, Graovac discloses wherein the load is one of a DC load or a single- phase AC load [par. 91, the output voltage can be a DC voltage for a DC load].
Regarding claim 26, Graovac discloses a module-based energy system  [pars. 2, 75, 77 & 80; figs. 1, 2, 8, 9-11 & 18-19], comprising: 
M arrays of converter-source modules, wherein M is 2 or greater [figs. 1, 9 & 19; three arrays of C converter-source modules, C1a-Cna comprise one array of converter-source modules; each converter-source module C comprises a converter and a battery B (fig. 1, par. 28)];
wherein each of the M arrays comprises N converter-source modules, wherein N is 2 or greater [figs. 1, 9 & 19; C1a-Cna comprise one array of converter-source modules; each converter-source module C comprises a converter and a battery B (fig. 1, par. 28)],
wherein each of the N converter-source modules is connected in series in each of the M arrays [figs. 9 & 19], 
wherein each of the N converter-source modules comprises: 
a first energy source [fig. 1, each converter module C has a battery B]; 
an energy buffer coupled with the first energy source [fig. 19, capacitor 26 is an energy buffer coupled with each of the first energy sources in converter modules C]; and 
a converter coupled with the first energy source and the energy buffer [fig. 1, converter H1; par. 28], wherein the converter comprises a plurality of switches configured to select an output voltage of the module [par. 28], 
wherein each of the M arrays includes an individual output terminal of a first converter- source module, and wherein an Nth converter-source module of each of the M arrays is connected to a common output terminal [figs. 9 & 19; each array has a first output terminal of a first converter-source module at 11a, 11b and 11c and a second common output terminal of an Nth converter-source module at 12/M].
Regarding claim 29, Graovac discloses wherein the M arrays includes first and second arrays [figs. 9 & 19, 3 arrays].
Regarding claim 30, Graovac discloses a load connected between the individual output terminals of the first and second arrays [figs. 9 & 19, a load (motor) connected between the outputs of the first and second arrays (as well as between the output of a third array); par. 77].
Regarding claim 31, Graovac discloses wherein the common output terminal is coupled to a neutral of the load [fig. 10, pars. 90-91, the common output terminal is connected to “N”].
Regarding claim 32, Graovac discloses a load connected between the common output terminal and a joint coupling of the individual output terminals of the first and second arrays  [fig. 10, a load (motor) connected between the outputs of the first and second arrays (as well as between the output of a third array); par. 77].
Regarding claim 33, Graovac discloses wherein the load is one of a DC load or a single- phase AC load [par. 91, the output voltage can be a DC voltage for a DC load].
Regarding claim 34, Graovac discloses wherein the M arrays includes first, second and third arrays [figs. 9 & 19, 3 arrays].
Regarding claim 35, Graovac discloses a three-phase load connected between the individual output terminals of the first, second and third arrays [fig. 10, par. 87, a three-phase load with a neutral common terminal].
Regarding claim 36, Graovac discloses wherein the common output terminal is coupled to a neutral of the load [fig. 10, par. 87, a three-phase load with a neutral common terminal].
Regarding claim 37, Graovac discloses a DC or single phase AC load connected between the common output terminal and a joint coupling of the individual output terminals of the first, second and third arrays [fig. 11; par. 91, a DC load connected between common terminal N and joint coupling of the three arrays 11].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Graovac et al. US PGPUB 2011/0198936 in view of Onnerud et al. US PGPUB 2010/0121511.
Regarding claim 22, Graovac discloses a control device, the control device communicatively coupled with one or more of the N converter-source modules, wherein the control device is configured to generate a plurality of switching signals for the plurality of switches [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110].
Graovac does not explicitly disclose a plurality of local control devices.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Graovac to further include a plurality of local control devices for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
Regarding claim 23, Graovac does not explicitly disclose a master control device communicatively coupled with the plurality of local control devices.
However, Onnerud as applied in claim 22 discloses a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
Regarding claim 27, Graovac discloses a control device, the control device communicatively coupled with one or more of the N converter-source modules of each of the M arrays, wherein the local control device is configured to generate a plurality of switching signals for the plurality of switches [figs. 8, 10 & 19, a control circuit 20 outputs the switch signals S1a-Snc and controls the multi-phase AC/DC converter 28; pars. 81 & 109-110].
Graovac does not explicitly disclose a plurality of local control devices.
However, Onnerud discloses an electric vehicle power system [abs.; par. 5] with a plurality of local control devices and a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Graovac to further include a plurality of local control devices for the purpose of enabling the independent control of battery modules, as taught by Onnerud (par. 47).
Regarding claim 28, Graovac does not explicitly disclose a master control device communicatively coupled with the plurality of local control devices.
However, Onnerud as applied in claim 27 discloses a master control device communicatively coupled with the plurality of local control devices [fig. 4; each module has a controller (EMU) which receives various signals from a main controller 415; pars. 47-48].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fetzer et al. US PGPUB 2015/0364935 discloses an arrayed converter system for converting DC to AC output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859